Name: 2006/446/EC: Commission Decision of 12 April 2006 relating to a proceeding pursuant to Article 81 of the EC Treaty (Case COMP/B-1/38.348 Ã¢  Repsol CPP) (notified under document number C(2006) 1548) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  distributive trades;  competition
 Date Published: 2006-06-30

 30.6.2006 EN Official Journal of the European Union L 176/104 COMMISSION DECISION of 12 April 2006 relating to a proceeding pursuant to Article 81 of the EC Treaty (Case COMP/B-1/38.348  Repsol CPP) (notified under document number C(2006) 1548) (Only the Spanish text is authentic) (Text with EEA relevance) (2006/446/EC) On 12 April 2006 the Commission adopted a decision pursuant to Article 9(1) of Council Regulation (EC) No 1/2003 (1). A non-confidential version of the integral text of the decision in the authentic language as well as the working languages of the Commission is available on the Competition Directorate-General website at the following address: http://europa.eu.int/comm/competition/antitrust/cases/index/by_nr_76.html#i38_348 (1) This decision is addressed to Repsol Comercial de Productos Petroliferos, incorporated in Madrid, Spain (hereafter Repsol CPP), a company belonging to the Repsol-YPF oil group. The subject matter of the procedure is the supply of fuel to service stations in Spain and the conclusion, by Repsol CPP, of long-term exclusive supply agreements with service stations. In its preliminary assessment, the Commission considered that the non-compete clauses in the agreements notified by Repsol CPP, and in particular in the agreements of the DODO (2), tenancy and usufruct type, raised concerns under Article 81 of the EC Treaty insofar as they might create a significant foreclosure effect on the fuel retail market in Spain. (2) The Commission considers that the commitments offered by Repsol CPP are sufficient to address the identified competition concerns. In particular, Repsol CPP undertakes to offer to service stations concerned a concrete financial incentive to terminate the existing long-term supply agreements and to refrain from concluding further long-term exclusivity agreements. Further, Repsol CPP undertakes to refrain from buying independent DODO stations that it is not supplying. Accordingly, wholesale supply to a large number of service stations will be opened to competition. (3) The decision finds, in view of the commitments made binding on Repsol CPP, that there are no longer grounds for action by the Commission. (4) The Advisory Committee on Restrictive Practices and Dominant Positions issued a favourable opinion on 27 March 2006. (1) OJ L 1, 4.1.2003, p. 1. Regulation as amended by Regulation (EC) No 411/2004 (OJ L 68, 8.3.2004, p. 1). (2) DODO = Distributor owned, distributor operated.